Exhibit 99.1 DYNΛVAX INNOVATING IMMUNOLOGY Dynavax Presents Data Showing That HEPLISAV-B Provides Significantly Higher Seroprotection Rates Against Hepatitis B Infection in Populations Known to Have a Reduced Immune Response to Currently Licensed Vaccines – Analysis of Sub-Group Data from Pivotal Phase 3 Study Presented at IDWeek 2016 – BERKELEY, Calif. – Oct. 26, 2016 – Dynavax Technologies Corporation (NASDAQ: DVAX) today announced sub-group results from HBV-23, the pivotal Phase 3 trial of its investigational hepatitis B vaccine HEPLISAV-B™ [Hepatitis B Vaccine, Recombinant (Adjuvanted)]. The new subgroup analysis demonstrated that HEPLISAV-B, when administered as two doses over one month, induced significantly higher seroprotection rates than the approved hepatitis B vaccine Engerix-B®, when administered as three doses over six months. This result was observed in all prespecified groups of study participants, including those with characteristics that are known to have a reduced immune response to currently licensed hepatitis B vaccines. These characteristics include older age, high body mass index (BMI), diabetes mellitus, male gender and persons who smoke. The data were presented today in the “Vaccines: New and Novel” Poster Abstract Session at the Infectious Diseases Society of America’s (IDSA) annual IDWeek 2016 meeting in New Orleans. “Hepatitis B remains an important health problem in the United States with approximately 20,000 new infections in adults every year. Although hepatitis B vaccines have been available for 25 years and served an important role in preventing the disease, approved hepatitis B vaccines have several limitations, including lower protection rates in some populations,” said Rob Janssen, M.D., chief medical officer for Dynavax. “We were encouraged to see that HEPLISAV-B administered as two doses over one month provided a significantly higher rate of seroprotection in these individuals than the existing hepatitis B vaccine. The lower immunogenicity observed in sub-groups in the Engerix-B arm of this Phase 3 study demonstrates the critical need for a hepatitis B vaccine that can provide higher rates of seroprotection with fewer doses to adequately protect adults against the consequences of this chronic viral infection.” Results of New Analysis of Phase 3 Study (Poster #754) The pivotal Phase 3 trial, HBV-23, was a randomized, observer-blinded, active-controlled, multi-center study that compared two doses of HEPLISAV-B over four weeks with three doses of Engerix-B over 24 weeks in 8,374 adults age 18 to 70. Demographics consisting of age, sex and race were generally similar between the two treatment arms. Overall study results showing a significantly higher seroprotection rate with HEPLISAV-B versus Engerix-B (95.4 percent at week 24 vs. 81.3 percent at week 28, respectively) and comparable safety were previously reported. The new analysis presented at IDWeek 2016 compared seroprotection rates for HEPLISAV-B with Engerix-B in subgroups of study participants by age, sex, BMI, diabetes mellitus status and smoking status. Results showed that HEPLISAV-B provided significantly higher seroprotection than Engerix-B for these subgroups of participants at increased risk of inadequate seroprotection. The largest differences were observed in study participants who were older, had diabetes, high BMI, or who smoked: • Diabetes – HEPLISAV-B provided seroprotection in 90.0 percent of participants compared with 65.1 percent for Engerix-B – a statistically significant difference of 24.9 percent. • Body mass index greater than or equal to 30 – The seroprotection rate with HEPLISAV-B was 94.7 percent compared with 75.4 percent for Engerix-B – a statistically significant difference of 19.4 percent. • Age 60 to 70 – HEPLISAV-B provided a 91.6 percent rate of seroprotection compared with 72.6 percent for Engerix-B – a statistically significant difference of 19.0 percent. • Smokers – The seroprotection rate with HEPLISAV-B was 95.9 percent compared with 78.6 percent for Engerix-B – a statistically significant difference of 17.3 percent.
